DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 09 April 2020 has been entered.  After entry of the amendment claims 1-5, 7-12, and 22-29 are currently pending in the application.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 1, it is believed that the term “(C)” should be “(CF)” so that consistent terminology is utilized throughout the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 22, the use of the term “desired” renders the claim vague and indefinite.  The phrase “the wet panel” lacks proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Canadian Patent Specification No. CA 2,237,655 A.
The reference teaches, in claims 20 and 27, a fresh concrete mixture and a hardened cellulose fiber reinforced cement-based structure comprising about 0.3-30.0 kg/m3 of substantially individual cellulose fibers, about 50-1500 kg/m3 of cement, about 50-1000 kg/m3 of water and about 100-3600 kg/m3 of aggregate.  The cellulose fibers have mean length to diameter ratios ranging from about 30-3000 (claims 23 and 29).  According to lines 1-3 of page 10, the mixtures can be mixed, transported, placed, pumped, sprayed, slipformed, extruded, consolidated, finished and cured into end products using all techniques applicable to mortar and concrete.
The instant claims are obvious over the reference.  
As for claim 1, as the reference teaches that the concrete mixture can be slipformed, extruded, etc. using all techniques applicable to mortar and concrete it would have been obvious to make a cement board from the composition.  As for the aspect ratio and the amount of fibers, the reference teaches an aspect ratio and range of amounts that overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 2, the reference teaches pulp that can be broken up into substantially individual cellulose fibers (see page 8, lines 2-3).
As for claim 3, the reference teaches a cellulose fiber pulp (see page 8, lines 8+).
As for claim 5, the reference teaches an amount of cellulose fibers that overlaps he claimed range of amounts and overlapping range are deemed to be obvious.
As for claim 7, the cellulose fiber appears to meet at least one of these limitations.
As for claim 8, the reference teaches that the pulp may be dried and it would appear that they would be re-dispersible in water.
As for claim 9, as the reference teaches that the pulp may be dried to a moisture content of less than 10% by weight (page 6, lines 12-14).
As for claim 12, as the reference teaches an aspect ratio of 30-3000 it would be obvious that the cellulose pulp can contain both cellulose fibers and cellulose filaments absent evidence showing otherwise.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 1-2, 5, 7-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over PCT International Patent Application No. WO 2015/188054 A1.
The reference teaches, in the table found on page 5, compositions comprising cement, water, gypsum, a secondary material, reinforcement fibers, rheology modifying agent, and optionally a retarder.  The amount of reinforcement fiber ranges from 0.5 to 20 wt%.  According to page 4, lines 3-5, the reinforcement fiber may be a cellulose fiber having a preferred fiber length of 1 to 2 mm and a preferred diameter of 10 to 40 microns.  According to page 8, the composition may be extruded into sheets.
The instant claims are obvious over the reference.
As for claim 1, the reference suggests the formation of a cement board.  As the reference teaches that cellulose fiber having a preferred fiber length of 1 to 2 mm and a preferred diameter of 10 to 40 microns, the aspect ratio of the cellulose fiber would overlap the claimed range (i.e. an aspect ratio of 200) and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.  As for the amount, the amount falls within the claimed range of amounts.
As for claim 2, the cellulose fiber is seen to be a cellulose filament when it possesses an aspect ratio of 200.
As for claim 5, the reference teaches an amount of cellulose fiber that overlaps the claimed range and overlapping ranges are deemed to be obvious.
As for claim 7, the cellulose fiber appears to meet at least one of these limitations.
As for claim 8, it would appear that the cellulose fibers of the reference are dry and re-dispersible in water.
As for claim 12, as the reference teaches on pages 4, that combinations of fiber types can be utilize and recites examples of plastic and glass fibers which would meet the synthetic fiber.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 1-4, 7-12, 22-23, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 106348670 A in view of PCT International Patent Application No. WO 2016/176759 A1.
The Chinese patent teaches , a staple fiber cement board comprises water, 30-55 wt.% 42.5 or 52.5 cement, 35-65 wt.% quartz sand, 6-12 wt.% wood cellulose fiber, 1-10 wt.% expanded perlite and 3-10 wt.% production recycled materials.
The PCT application teaches that it is known to use cellulose filaments as reinforcement in composite materials.  The cellulose filaments have an average aspect ratio of from about 200 to about 5000.
The instant claims are obvious over the reference.
As for claim 1, the primary reference teaches a cement board which is reinforced with cellulose fibers.  While the primary reference does not recite the size of the fibers, the secondary reference teaches that cellulose filaments having an average aspect ratio of from about 200 to about 5000 can be used to reinforce composite materials.  Accordingly it would have been obvious to utilize the cellulose filaments of the secondary reference as the cellulose fibers in the primary reference without producing any unexpected results absent evidence showing otherwise.  As for the amount, the primary reference teaches an amount that falls within the claimed range.
As for claim 2, the combination of references suggests this limitation.  Note that the secondary reference specifically teaches cellulose filaments.
As for claim 3, the combination of references suggests this limitation.  Note that the secondary reference specifically teaches cellulose filament containing pulp.
As for claim 4, the secondary reference teaches a width that meets the claimed limitation.
As for claim 7, the secondary reference teaches this limitation (paragraph [0061]).
As for claim 8, the secondary reference teaches this limitation (paragraph [0045] and [0091]).
As for claim 9, the secondary reference teaches this limitation (paragraph [0090]).
As for claim 10, the secondary reference teaches this limitation (paragraph [0046]).
As for claim 11, the secondary reference teaches this limitation (paragraph [0068]).
As for claim 12, the secondary reference teaches that the cellulose filaments can be mixed with natural fibers (paragraph [0090]).
As for claim 22, this process is suggested by the primary reference (see page 2, 4th full paragraph).  As the reference teaches that the water is filtered out to get a thin layer and this renders obvious the filtering step. 
	As for claim 23, the addition of other materials in the composition of the primary reference meets the additives.
	As for claim 25, as the primary reference teaches that the material is laminated on a forming roller to form a certain thickness it is believed that this limitation is suggested.
	As for claim 29, this limitation is met by the secondary reference.
Accordingly, based on the above reasoning, the instant claims are obvious over the combination of references absent evidence showing otherwise.

Claims 1-4, 7-12, 22-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over PCT International Patent Application No. WO 2008/138925 A1 in view of PCT International Patent Application No. WO 2016/176759 A1.
PCT International Patent Application No. WO 2008/138925 A1 teaches the formation of an autoclave cured fiber reinforced building board comprising a cementitious binder, silica, reinforcing cellulose fibers, mica, wollastonite, an aluminum compound an optionally other additives (see page 1, line 21 – page 2, line 11).  According to page 7, lines 15-19, the amount of the cellulose fibers ranges from 4 to 10% by weight.  According to page 7, lines 27+, other reinforcing fibers such as glass fibers, ceramic fibers, polyethylene fibers, polyester fibers, etc. can be added.  Page 4, lines 20+, recites a method for manufacturing a fiber reinforced building board from the composition which includes forming into a building board and curing in an autoclave.
PCT International Patent Application No. WO 2016/176759 A1 teaches that it is known to use cellulose filaments as reinforcement in composite materials.  The cellulose filaments have an average aspect ratio of from about 200 to about 5000.
The instant claims are obvious over the combination of references.
As for claim 1, the primary reference teaches a cement board which is reinforced with cellulose fibers.  While the primary reference does not recite the aspect ratio of the fibers it does teach that a length of 0.8 to 4 mm is preferred. The secondary reference teaches that cellulose filaments having an average aspect ratio of from about 200 to about 5000 can be used to reinforce composite materials.  Accordingly it would have been obvious to utilize the cellulose filaments of the secondary reference as the cellulose fibers in the primary reference without producing any unexpected results absent evidence showing otherwise.  Note that the length of the cellulose filaments of the primary reference overlaps the length of the secondary reference.  That is, the primary reference teaches a length of 0.8 to 4 mm and the secondary reference teaches a length of 200 microns to about 2 mm, so an overlap in the length is found between the 2 types of cellulose materials.  As for the amount, the primary reference teaches an amount that falls within the claimed range.
As for claim 2, the combination of references suggests this limitation.  Note that the secondary reference specifically teaches cellulose filaments.
As for claim 3, the combination of references suggests this limitation.  Note that the secondary reference specifically teaches cellulose filament containing pulp.
As for claim 4, the secondary reference teaches a width that meets the claimed limitation.
As for claim 7, the secondary reference teaches this limitation (paragraph [0061]).
As for claim 8, the secondary reference teaches this limitation (paragraph [0045] and [0091]).
As for claim 9, the secondary reference teaches this limitation (paragraph [0090]).
As for claim 10, the secondary reference teaches this limitation (paragraph [0046]).
As for claim 11, the secondary reference teaches this limitation (paragraph [0068]).
As for claim 12, the primary reference teaches that additional reinforcing fibers may be added.
As for claim 22, this method is suggested by the primary reference.  Note that page 4, lines 20+ teach a method wherein a slurry is formed, the slurry is formed into a sheet or by filtration, the sheet or superposition of sheets is optionally post compressed to densify and left to harden under atmospheric conditions (air-curing) following by autoclaving under specific pressure, temperature and humidity conditions.  See also the examples.
As for claim 23, the composition of the primary reference may include other materials such as silica, mica, wollastonite, and other fibers.
As for claim 24, the primary reference teaches air curing.
As for claim 25, the primary reference teaches that the fresh sheet (green product) is optionally post compressed to densify.
As for claim 26, according to page 4 of the primary reference, the material may be air-curing while subjected to autoclave curing for a period of 6 to 24 hours.
As for claim 27, according to page 4 of the primary reference, the temperature may be in the range of 160 OC to 190 OC which overlaps the claimed temperature range and overlapping ranges are deemed to be obvious.
As for claim 29, this limitation is met by the secondary reference.
Accordingly, based on the above reasoning, the instant claims are obvious over the combination of references absent evidence showing otherwise.

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and provided that the 112(b) rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or render obvious the limitation recited in this claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367.  The examiner can normally be reached on Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
July 21, 2021